DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an after final amendment filed 05/11/2021, which is hereby entered. 
Claims 1-4 and 6-20 are pending.
Claim 9 is amended.

Allowable Subject Matter

Claims 1-4 and 6-20 are allowed.

The following is an examiner's statement of reasons for allowance:
	The reasons for allowance for claims 1-4 and 12-20 were previously provided in the final office action dated 03/17/2021 and are repeated here. Claim 9 has been amended to effectively include the allowable subject matter previously indicated in the final office action, and additionally said amendment overcomes the 112(b) rejection in said final office action. 
  
While Dan discloses identifying humidity values at an air flow input of a computing device and changing barrier positions based on the identified humidity values to direct air flow away from component inside the device, and while Weng and Cur additionally teach various forms of various and filters, none of the references taken either alone or in combination with the prior art of record disclose 

(Claim 1) "… using the controller, identifying humidity values at an air flow input of the server computer system including sensitive components; and the processor using the controller, providing active filter air flow control elements changing positions and directing air flow by providing one or more baffles selectively changing position based upon the identified humidity values of the server computer system to direct air flow away from the sensitive components and elevating a temperature of air around the sensitive components, thereby lowering the identified humidity values.",

(Claim 9) "… identifying humidity value of an air flow to the sensitive components; and active filter air flow control elements changing positions and directing air flow away from the sensitive components responsive to the identified humidity value greater than a threshold value, the active filter air flow control elements further include providing one or more baffles selectively changing position based upon the identified humidity value of the server computer system to direct air flow away from the sensitive components and elevating a temperature of air around the sensitive components, thereby lowering the identified humidity value.",

(Claim 12) "…identifying a humidity value in contact with the sensitive leading edge components of the server computer system; providing active filter air flow control elements changing positions and directing air flow by selectively changing position of one or more baffles based upon the identified humidity values of the server computer system; and elevating a temperature of air around the sensitive leading edge components, thereby lowering the identified humidity values.",

.

Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617.  The examiner can normally be reached on M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117